      Case 5:19-cv-00184-DPM Document 73 Filed 09/08/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

ALONZO HAMPTON
ADC #137559                                                  PLAINTIFF

v.                    No. 5:19-cv-184-DPM-JTR

JESSICA MICKELS, Correction Officer,
Cummins Unit, ADC; WILLIAM STRAUGHN,
Warden, Cummins Unit, ADC; CHRISTOPHER
BUDNIK, Deputy Warden, Cummins Unit,
ADC; and WENDY KELLEY, Director, ADC                     DEFENDANTS

                                ORDER
     Motion for status update, Doc. 72, granted.       Magistrate Judge
Ray's recommendation and Hampton's motion crossed in the mail,
Doc. 71 & 72. The Court directs the Clerk to send Hampton a copy of

the docket sheet.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
